NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0775-20

ADAM M. HABER,

          Plaintiff-Appellant,

v.

FAITH N. GERULDSEN,

     Defendant-Respondent.
________________________

                   Argued November 8, 2021 – Decided December 3, 2021

                   Before Judges Sabatino and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-8549-19.

                   Jeffrey L. Dashevshy argued the cause for appellant
                   (Dashevsky, Horwitz, Kuhn, Novello & Shorr,
                   attorneys; Jeffrey L. Dashevsky, on the brief).

                   Christopher W. Ferraro argued the cause for respondent
                   (Cooper, Maren, Nitsberg, Voss & Decoursey,
                   attorneys; Christopher W. Ferraro, on the brief).

PER CURIAM
        Plaintiff Adam M. Haber appeals from an October 16, 2020 order granting

summary judgment to defendant Faith N. Geruldsen, finding plaintiff was

precluded from recovering damages in his personal injury action because he was

culpably uninsured on the date of the accident. We affirm.

        The facts are undisputed. Plaintiff and defendant were involved in a motor

vehicle accident on March 7, 2019. On that date, plaintiff resided in New Jersey

and his car was principally garaged at his home in New Jersey.

        Although he lived in New Jersey and garaged his car in New Jersey,

plaintiff insured the car through a New York insurance policy issued by State

Farm.     Plaintiff asserted State Farm knew he relocated to New Jersey in

December 2017. In support of this argument, plaintiff noted State Farm sent

insurance premium bills to his New Jersey address. However, the declaration

page for the State Farm policy expressly indicated the "location used to

determine the rate charged" was plaintiff's New York address. The State Farm

policy also contained an "important notice" regarding the insurance rate charged

to plaintiff. The notice stated, "[t]he amount you pay for automobile insurance

is determined by many factors such as the coverages you have, where you live,

the kind of car you drive, how your car is used, who drives the car, and

information from consumer reports."


                                                                            A-0775-20
                                         2
      In December 2019, plaintiff sued defendant to recover damages for

injuries he suffered in the March 2019 accident. Defendant filed an answer and

the parties exchanged discovery.

      In September 2020, defendant moved for summary judgment, contending

plaintiff failed to insure his vehicle pursuant to N.J.S.A. 39:6A-4, rendering

plaintiff culpably uninsured under N.J.S.A. 39:6A-4.5(a). In opposing summary

judgment, plaintiff argued he was not uninsured. He asserted his State Farm

policy provided Personal Injury Protection (PIP) benefits sufficient to comport

with the requirements under N.J.S.A. 39:6A-4.

      After reviewing the written submissions and hearing the arguments of

counsel, the judge granted summary judgment, placing her reasons on the record

on October 16, 2020. Based on the undisputed facts, the judge found plaintiff's

car "was continuously and principally garaged in the State of New Jersey, and

despite being garaged for over one year . . . plaintiff did not obtain personal

injury protection insurance coverage, New Jersey PIP insurance, pursuant to

New Jersey statute. Instead, plaintiff obtained coverage through a New York

policy through State Farm Insurance Company."        Thus, applying N.J.S.A.

39:6A-4.5, the judge held plaintiff had "no cause of action for recovery of




                                                                         A-0775-20
                                      3
economic or non-economic [loss] sustained as the result of an accident while

operating an uninsured automobile."

      The judge rejected plaintiff's claim his car was fully insured on the date

of the accident because he had a State Farm policy issued in New York. The

judge explained the declaration page of the State Farm policy "recognized and

determined [plaintiff's insurance] rate based on his vehicle being principally

garaged at Piermont Avenue in Piermont, New York."             The judge noted

"N.J.S.A. 39:6B-1 requires that all owners of vehicles registered or principally

garaged in New Jersey have to maintain a minimum amount of standard, basi c,

or special liability insurance coverage for bodily injury, death and property

damage caused by their vehicle." The judge's dismissal of plaintiff's complaint

on summary judgment is consistent with well-established case law, precluding

recovery of economic and non-economic damages for drivers not insured in

accordance with N.J.S.A. 39:6A-4.5.

      On appeal, plaintiff raises the same arguments presented to the motion

judge. He contends the judge erred in granting summary judgment because he

was fully insured on the date of the accident albeit under a policy issued in New

York based on State Farm's belief the car was garaged in New York. We

disagree.


                                                                           A-0775-20
                                       4
      We review the trial court's grant or denial of a motion for summary

judgment de novo. Branch v. Cream-O-Land Dairy, 244 N.J. 567, 582 (2021).

A motion for summary judgment must be granted "if the pleadings, depositions,

answers to interrogatories and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact challenged and

that the moving party is entitled to a judgment or order as a matter of law." R.

4:46-2(c); see also Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995).

      The parties agree there were no issues of material fact precluding

summary judgment. Thus, we review the judge's legal conclusion that plaintiff

was culpably uninsured on the day of the accident de novo. We owe no special

deference to a motion judge's legal analysis. RSI Bank v. Providence Mut. Fire

Ins. Co., 234 N.J. 459, 472 (2018) (quoting Templo Fuente De Vida Corp. v.

Nat'l Union Fire Ins. Co., 224 N.J. 189, 199 (2016)).

      Plaintiff contends his vehicle was fully insured under a New York

automobile insurance policy issued by State Farm, providing up to $175,000 in

PIP benefits, in accordance with New Jersey law. N.J.S.A. 39:6A-4.5 governs

the coverage requirements to be fully insured under New Jersey law. The statute

provides:


                                                                             A-0775-20
                                        5
            Any person who, at the time of an automobile accident
            resulting in injuries to that person, is required but fails
            to maintain medical expense benefits coverage
            mandated by section 4 of P.L.1972, c.70 (C.39:6A-4),
            section 4 of P.L.1998, c.21 (C.39:6A-3.1) or section 45
            of P.L.2003, c.89 (C.39:6A-3.3) shall have no cause of
            action for recovery of economic or noneconomic loss
            sustained as a result of an accident while operating an
            uninsured automobile.

            [N.J.S.A. 39:6A-4.5(a).]

      In reviewing plaintiff's argument, we consider the policy goals underlying

the Legislature's adoption of N.J.S.A. 39:6A-4.5(a).         In enacting no-fault

automobile insurance laws, the Legislature sought to reduce the cost of

automobile insurance for New Jersey residents. N.J. Mfrs. Ins. Grp./Garrison

Lange v. Holger Trucking Corp., 417 N.J. Super. 393, 402 (App. Div. 2011). In

addition to the pressing need to reduce insurance costs for New Jersey drivers,

the Legislature contemplated easing the burden on New Jersey courts inundated

with automobile personal injury actions. See Perelli v. Pastorelle, 206 N.J. 193,

203 (2011) (quoting Caviglia v. Royal Tours of Am., 178 N.J. 460, 477 (2004))

("The Legislature reasoned that N.J.S.A. 39:6A-4.5(a) would 'produce greater

compliance with compulsory insurance laws and, in turn, reduce litigation, and

result in savings to insurance carriers and ultimately the public' by reduced

premiums."). With passage of the statute, "the Legislature wanted to ensure that


                                                                           A-0775-20
                                        6
'an injured, uninsured driver does not draw on the pool of accident-victim

insurance funds to which he [or she] did not contribute.'" Ibid. (alteration in

original) (quoting Caviglia, 178 N.J. at 471). The statute, as enacted by the

Legislature, provided the failure of a New Jersey resident driver to purchase

automobile liability insurance coverage that contributes to New Jersey's

insurance pool bars his or her recovery for economic and non-economic

damages. See Caviglia, 178 N.J. at 471.

      In Aronberg v. Tolbert, 207 N.J. 587, 598-99 (2011), the New Jersey

Supreme Court recognized

            if an uninsured motorist, while operating a vehicle, is
            injured by another driver who runs a red light, the
            uninsured motorist has no cause of action under
            N.J.S.A. 39:6A-4.5(a). That harsh result is mandated
            by the statute. The statute's self-evident purpose is not
            to immunize a negligent driver from a civil action, but
            to give the maximum incentive to all motorists to
            comply with this State's compulsory no-fault insurance
            laws.

As the Court wrote in Aronberg:

            [N.J.S.A. 39:6A-4.5(a)] advanced two important
            objectives underlying New Jersey's no-fault automobile
            insurance laws. First, it "gives the uninsured driver a
            very powerful incentive to comply with the compulsory
            insurance laws: obtain automobile liability insurance or
            lose the right to maintain a suit for both economic and
            noneconomic injuries."       Second, it supports the
            statutory "policy of cost containment by ensuring that

                                                                         A-0775-20
                                       7
            an injured, uninsured driver does not draw on the pool
            of accident-victim insurance funds to which he did not
            contribute." Thus, the present version of N.J.S.A.
            39:6A-4.5(a) is animated by deterrence and cost-
            containment rationales.

            [Id. at 601 (citations omitted) (Caviglia, 178 N.J. at
            471).]

      Plaintiff argues allowing a tortfeasor to escape liability for the happening

of the accident and denying him the right to recover for his injuries "would be

an injustice and an unintended outcome of our state legislatures' aforethought

when drafting the applicable law." However, plaintiff's argument is belied by

our case law. Our Supreme Court acknowledged the result of N.J.S.A. 39:6A-

4.5 was "harsh," but upheld the Legislature's statutory goal of providing a strong

incentive to all motorists to comply with this State's compulsory no -fault

insurance laws and ensure contribution to New Jersey's pool of accident victim

insurance funds. Id. at 598-599. Plaintiff's New York policy fails to meet New

Jersey's statutory automobile insurance requirements because his insurance

premiums funded the insurance pool in New York rather than New Jersey.

      Contrary to plaintiff's position, there is no statutory provision allowing a

New Jersey resident with a vehicle principally garaged in New Jersey to procure

"equivalent" insurance from another state.      To accept plaintiff's contention

would invite potential insurance fraud and encourage drivers residing in New

                                                                            A-0775-20
                                        8
Jersey to obtain insurance policies from other states offering lower insurance

rates despite the policy holder having no connection with the state issuing the

insurance policy. As State Farm noted in the policy issued to plaintiff, insurance

rates are determined based on many factors, including where the driver lives,

how the car is used, and demographic information relevant to the number of

motor vehicles on the roadways and accident rates in a specific locality.

      A closer review of plaintiff's New York automobile insurance policy

reveals various coverage differences from New Jersey's automobile insurance

laws. For example, plaintiff's New York policy states medical expenses are not

subject to a time limitation "provided that, within one year after the date of the

accident, it is ascertainable that further medical expenses may be sustained as a

result of the injury." New Jersey's statute has no such requirement or limitation.

Additionally, the dollar amount of death benefits recoverable under plaintiff's

New York policy is less than the dollar amount allowable under New Jersey

statute.   See N.J.S.A. 39:6A-4(b).     Because plaintiff is subject to various

coverage provisions under the State Farm policy issued in New York that are

not authorized in this State, he cannot rely on purchasing "equivalent" insurance

to allow him to pursue claims for economic and non-economic damages in New

Jersey.


                                                                            A-0775-20
                                        9
        We also reject plaintiff's argument that the Deemer statute, N.J.S.A.

17:28-1.4, allows plaintiff to recover for his injuries. The Deemer statute

applies only to out-of-state residents. On the date of the accident, plaintiff

admits he was a New Jersey resident. As such, he was required to maintain

automobile insurance in New Jersey with "provisions approved by the [New

Jersey] Commissioner of Banking and Insurance." N.J.S.A. 39:6B-1.

        Here, plaintiff does not deny his car was insured under a policy issued in

New York. He also admits his car was principally garaged in New Jersey.

However, his automobile insurance premiums were calculated based on his

address in Piermont, New York and reflected demographic information relevant

to a car garaged in New York. There is no evidence plaintiff's New York issued

State    Farm   policy   contained   provisions   approved    by   New    Jersey's

Commissioner of Banking and Insurance. Additionally, plaintiff's automobile

insurance premiums funded a New York insurance pool. He never contributed

to the New Jersey automobile liability insurance pool.

        To allow plaintiff to recover for economic and non-economic injuries

under these circumstances would be contrary to the Legislature's stated purpose

in enacting automobile insurance laws designed specifically to reduce insurance

costs to New Jersey's drivers and alleviate the burden on New Jersey's courts.


                                                                            A-0775-20
                                        10
Having reviewed the record, we are satisfied the motion judge correctly

concluded plaintiff failed to satisfy the requirements of N.J.S.A. 39:6A-4.5(a),

rendering plaintiff culpably uninsured and requiring dismissal of plaintiff's

complaint on summary judgment.

      Affirmed.




                                                                          A-0775-20
                                      11